Citation Nr: 0604462	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-03 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from May 1968 to 
July 1969, during which he spent eight months and eleven days 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 RO rating action that 
denied service connection for PTSD.

The appellant filed a Notice of Disagreement (NOD) in 
February 1996, and the RO issued a Statement of the Case 
(SOC) in May 1997.  The appellant perfected his appeal by 
filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in July 1997.  

In his VA Form 9, the appellant requested a Board hearing at 
the RO.  He was duly scheduled to testify at such a hearing 
in October 2004, but he failed to appear for the scheduled 
hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  If a claimant did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors; rather, 
credible supporting evidence is needed.  Id.

In this case, the appellant has been competently diagnosed 
with PTSD (see reports of VA medical examinations in May 1995 
and January 1999).  However, the RO denied service connection 
for lack of verified PTSD stressor(s) (see the December 1995 
rating decision, the May 1997 SOC, and the June 1998 and May 
2004 Supplemental SOCs (SSOCs)).

During the course of this appeal the appellant has claimed 
numerous stressors that are either not verified  (e.g., 
"friendly fire" firefight on the base perimeter on an 
unspecified date with no casualties) or not verifiable (e.g., 
noncombat near-drowning incident in which the purported 
witness declined to sign a statement supporting the event).  
However, the appellant has three claimed stressors that the 
Board finds are reasonably verified by supporting evidence-
specifically, statements from former service comrades 
("buddy statements").  

First, the appellant claims that he was frequently exposed to 
rocket and mortar fire while stationed at  Dong Ha; this is 
corroborated by a March 1998 statement from veteran R.A.M. 
and an April 1998 statement from veteran R.G.  Second, the 
appellant claims that he was exposed to sniper fire while 
driving in convoy; this is verified by the veteran R.G.  
Finally, the appellant claims that he saw the body of a 
Vietnamese person hanging from a lamp-post; this is verified 
by the veteran R.A.M.  Both of these individuals have 
reported serving with the veteran in the 237th Maintenance 
Company (the unit records for which are, apparently, 
unavailable).  As there is no evidence that specifically 
contradicts any of these accounts, the Board finds that the 
occurrence of the aforementioned stressors are reasonably 
supported by the record.  See generally  Pentecost v. 
Principi, 17 Vet App 257 (2003);  see also Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

Given the three verified stressors, the Board finds that it 
is now necessary to have the appellant undergo VA psychiatric 
examination to obtain medical information as to whether any 
or all of these stressors are sufficient to support a 
diagnosis of PTSD.  In this regard, the Board points out 
another criterion for service connection for PTSD is a link 
between the appellant's PTSD and the verified in-service 
stressor(s.)  See 38 C.F.R. § 3.304(f).  There is current no 
medical opinion of record that specifically addresses this 
requirement in connection with the stressors noted above..

Hence, the RO should arrange for the veteran to undergo 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim (as the decision will based 
on the evidence of record).  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain outstanding Social Security 
Administration (SSA) records pertaining to the veteran.  In 
this regard, in a February 2003 letter to the RO, the 
appellant indicated that he has received SSA disability 
benefits since 1990.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412  (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before  proceeding with the 
appeal.  See Murincsak; also, Lind v.  Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds  that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the veteran disability benefits, as well as 
copies of all medical records underlying  that determination, 
following the current procedures  prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also give the appellant another opportunity to 
submit information and/or evidence pertinent to the claim for 
service connection for PTSD.  The RO's notice letter to the 
appellant should explain that the appellant has a full one-
year period for response.  See 38 U.S.C.A. §  5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2004) (amending the relevant statute to clarify that VA 
may make a decision on a claim prior to the expiration of the 
one-year notice period).  The RO should also request that the 
appellant furnish all pertinent evidence in his possession 
regarding his claimed PTSD that is not already on file with 
VA.  The RO should specifically request that veteran provide 
authorization to enbable it to obtain the medical records of 
Dr. R.G.P., a civilian physician that the appellant has 
identified as a  potential source of relevant evidence.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the appellant disability benefits, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current  procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to his claim 
for service connection for PTSD that is 
not currently of record.  The RO should 
specifically request that veteran 
provide authorization to enbable it to 
obtain the medical records of Dr. 
R.G.P., a civilian physician that the 
appellant has identified as a  
potential source of relevant evidence.  

The RO should request that the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
appellant to undergo appropriate VA 
psychiatric examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
psychiatrist designated to the examine 
the appellant, and the report of 
examination should include discussion 
of the appellant's documented 
psychosocial  history and assertions.  
All tests and studies, to including 
psychological testing, if deemed 
warranted, should be accomplished, and 
all clinical findings should be 
reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the appellant has PTSD 
as a result of one or more of the three 
stressors that the Board has found 
established by the record:   exposure to 
base mortar and rocket attacks; exposure 
to sniper fire while driving in convoys; 
and seeing a Vietnamese person hanging 
from a lamp post. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria are met, to 
include comment upon the link between any 
of the verified stressor(s) and the 
veteran's symptoms.

The examiner should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

6.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for service connection for PTSD in 
light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

